Citation Nr: 0019534	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-15 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
and Insurance Center, St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for headaches and 
residuals of a head injury.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 24 to October 22, 
1980.  

By rating actions dated in January and February 1992, the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center, St. Paul, Minnesota, denied entitlement to 
service connection for a psychiatric disability.  The veteran 
disagreed with the decisions and was sent a statement of the 
case; however, he did not file a timely substantive appeal.  
In May 1997, the veteran submitted additional information for 
the purpose of reopening his claim for service connection for 
a psychiatric disability.  He also claimed service connection 
for residuals of a head injury and headaches.  In an October 
1997 rating action, the regional office held that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for a psychiatric 
disability.  The regional office also denied entitlement to 
service connection for residuals of a head injury and 
headaches.  The veteran appealed from those decisions.   


FINDINGS OF FACT

1.  A head injury or headaches were not shown during the 
veteran's period of active military service.  

2.  Headaches were initially medically reported subsequent to 
the veteran's release from active duty.  Residuals of a head 
injury have not been medically demonstrated following 
service.  

3.  There is no medical evidence establishing a link between 
the veteran's headaches and his active military service.  

4.  By rating actions dated in January and February 1992, the 
regional office denied entitlement to service connection for 
a psychiatric disability.  The veteran disagreed with the 
decisions and was sent a statement of the case.  He did not 
file a timely substantive appeal.  

5.  The evidence that has been received subsequent to the 
February 1992 rating action is cumulative in nature or does 
not bear directly on the question at issue.  


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for headaches 
and for residuals of a head injury are not well grounded.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991).  

2.  The evidence received since the February 1992 rating 
action denying entitlement to service connection for a 
psychiatric disability is not new and material.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  The February 1992 rating action denying entitlement to 
service connection for a psychiatric disability is final and 
may not be reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims for service connection for headaches and for 
residuals of a head injury is whether he has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If he has not presented evidence of well-grounded 
claims, his appeal must fail and there is no duty to assist 
him further in the development of the claims because such 
additional development would be futile.  38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  As will 
be explained below, the Board finds that the claims for 
service connection for headaches and for residuals of a head 
injury are not well grounded.  

A.  Service connection for headaches and for residuals of a 
head injury

The veteran's service medical records, including the report 
of his separation from military service in June 1980, do not 
reflect any complaints or findings regarding a head injury or 
headaches.  In a medical history form completed by the 
veteran at the time of the physical examination for 
separation from service, he checked those blocks indicating 
that he did not have, or had never had, a head injury or 
frequent or severe headache.  The head was normal on clinical 
examination at that time.  

The veteran's initial claim for VA disability benefits was 
submitted in October 1991.  He referred to a psychiatric 
disability.  

The regional office thereafter received numerous reports of 
private medical treatment of the veteran from 1982 to 1991, 
primarily for psychiatric problems.  When he was treated in 
September 1982, it was also indicated that he had headaches.  
The private treatment records do not show any reference to a 
head injury.  

The veteran was also hospitalized by VA in 1991 and 1992 for 
psychiatric problems.  There is no reference in the records 
to a head injury or residuals thereof.  

Additional private medical records were received showing that 
the veteran was observed and treated for various conditions 
from 1984 to 1990, including a right thumb problem in 
December 1988.  The records do not contain any reference to a 
head injury or residuals thereof.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In this case, as indicated previously, the veteran's service 
medical records do not reflect any complaints or findings 
regarding a head injury or headaches.  Headaches were 
initially medically demonstrated subsequent to military 
service.  A head injury or residuals thereof have not been 
medically demonstrated subsequent to military service.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence, opinion or other 
independent evidence that supports his claim for service 
connection for residuals of a head injury and headaches.  
There is no indication of any medical link between the 
headaches that were initially demonstrated after service and 
his period of active military service.  A head injury or 
residuals thereof have not been medically demonstrated.  
Given the evidence that is of record, the claims for service 
connection for headaches and for residuals of a head injury 
may not be considered well grounded.  Since the claims are 
not well grounded, they must accordingly be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  

B.  New and material evidence to reopen a claim of 
entitlement to service connection for a psychiatric 
disability

The record reflects that in January and February 1992 rating 
actions, the regional office denied service connection for a 
psychiatric disability.  The veteran disagreed with those 
decisions and was sent a statement of the case; however, he 
did not file a timely substantive appeal.  

The law provides that when a prior determination on an issue 
is not appealed, it becomes final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  The previously and 
finally denied claim may not be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with other evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  A recent decision by the United States Court of 
Appeals for the Federal Circuit modified the standard for 
finding whether recently submitted evidence is new and 
material.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
That case removed the standard that required that the new 
evidence raise a reasonable possibility that the new evidence 
would change the outcome of the matter.  

The evidence of record at the time of the February 1992 
rating action included he veteran's service medical records, 
which do not reflect the presence of a psychiatric 
disability.  

As noted previously, the veteran's initial claim for VA 
disability benefits was submitted in October 1991.  He 
claimed service connection for a psychiatric disability at 
that time.  

The regional office thereafter received reports from the 
Willmar Regional Treatment Center reflecting treatment of the 
veteran from July to September 1991 for psychiatric problems.  
A diagnosis of schizoaffective disorder was made.  It was 
indicated that schizophrenia should be ruled out.  

The regional office also received reports from the Alameda 
County Health Care Services Agency reflecting treatment of 
the veteran from September 1982 to October 1990 primarily for 
psychiatric problems.  When he was treated in September 1982, 
the diagnoses included atypical psychosis.  Subsequent 
diagnoses included schizophrenia, major depression and 
antisocial personality.  

VA outpatient treatment records reflect that the veteran was 
seen in October 1991 for psychiatric problems.  He was 
hospitalized by VA in November 1991, and diagnoses were made 
of a psychotic disorder and borderline personality disorder.  

The evidence that has been received subsequent to the 
February 1992 rating action includes VA outpatient and 
inpatient treatment records in 1992 reflecting diagnoses that 
included a psychosis and borderline personality disorder.  

The regional office also received records from the Alameda 
County Health Care Services Agency reflecting treatment of 
the veteran in May and June 1984 for major depression and in 
December 1988 for a painful right thumb.  He was also treated 
at the Villa Fairmont Mental Health Center in February 1990, 
when the impressions included chronic schizophrenia and 
history of polysubstance abuse.  

The evidence received since the February 1992 rating action 
reflects that the veteran was treated for conditions 
including psychiatric problems on various occasions from 1984 
to 1992.  However, that information is cumulative in nature 
since the prior information of record had reflected his 
treatment for psychiatric conditions, including 
schizophrenia, beginning in late 1982.  The recently 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the veteran's claim for service connection for a 
psychiatric disability is not reopened, and the February 1992 
rating action denying entitlement to service connection for 
such a condition is final.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  



ORDER

Service connection for headaches and for residuals of a head 
injury is denied.  

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for a psychiatric disability is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

